WALTER, Justice.
The Transcript and Statement of Facts were filed in this Court on October 24, 1958. Rule 414 provides that the Appellant shall file three copies of his brief in the Court of Civil Appeals within thirty days after the filing therein of the Transcript and Statement of Facts. The appellant has failed to file a brief herein. The Appellee’s attorney appeared in person on the date this case was set for submission and filed a brief on behalf of appellee." Pursuant to Rule 416 of the Rules of Civil Procedure this Court is authorized to regard the Appellee’s brief as a correct presentation of the case. As presented in the Appellee’s brief the trial court’s judgment should be affirmed and it is so ordered.